DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  On line 11, “the first surface” has no antecedent basis in the claim.  Is this first surface referring to “the first surface of the piece of transfer tape” set forth on line 10 or is this a different first surface?  On line 12, the phrase “wherein a second surface of the intermediate roller is adhesive” is unclear.   How can there be a second surface of the intermediate roller if a first surface has not been established?  How does a roller have two surfaces?  Note that the first surface refers to the surface of the piece of transfer tape and there is no other first surface set forth.  See Claim 1, line 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al (U.S. Patent No. 6,521,045), hereinafter “Koyama” in view of Argumedo et al (U.S. Patent No. 7,515,382), hereinafter “Argumedo”.
With respect to Claim 1, Koyama, Figures 1-20, teaches a coating film transfer tool 1 comprising: 
a feeding core 10 around which transfer tape T is wound and configured to feed a 5piece of transfer tape, the piece of transfer tape including a piece of base tape T’ and a coating film that is provided on one surface of the piece of base tape; 
a transfer head H configured to press the coating film T against a transfer target and transfers the coating film thereonto;
a winding core 11 configured to wind up the piece of base tape from which the 1coating film has been transferred; and 
an intermediate roller 49a configured to rotate as the piece of transfer tape travels, in contact with a first surface of the piece of transfer tape fed from the feeding core, the first surface being a surface on which the coating film is not provided.
Koyama teaches all the elements of the tool except for wherein a second surface of the intermediate roller is adhesive with respect to 15the first surface, the second surface being a surface that comes into contact with the piece of transfer tape.  
However, Argumedo, Figures 3A and 3B, teach a intermediate/guide roller with “adhesive” like properties 55.
It would have been obvious to one of ordinary skill in the art to provide Koyama with a second surface being adhesive, as taught by Argumedo, for the purpose of gripping the tape.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2007-84264) in view of Koyama et al (U.S. Patent No. 6,521,045), hereinafter “Koyama”, Argumedo et al (U.S. Patent No. 7,515,382), hereinafter “Argumedo”.
With respect to Claim 1, Yamamoto, Figures 1-4, teaches a coating film transfer tool 1 comprising: 
a feeding core 31 around which transfer tape 10 is wound and configured to feed a 5piece of transfer tape 10, the piece of transfer tape including a piece of base tape 12 and a coating film 11 that is provided on one surface of the piece of base tape 12; 
a transfer head 4 configured to press the coating film 11 against a transfer target and transfers the coating film 11 thereonto;
a winding core 32 configured to wind up the piece of base tape 12 from which the 1coating film 11 has been transferred;
a guide pin 216 in contact with a first surface of the piece of transfer tape fed from the feeding core, the first surface being a surface on which the coating film is not provided
Yamamoto teaches all the elements of tool except for an intermediate roller configured to rotate as the piece of transfer tape travels.
Yamamoto teaches a pin 216 instead of a roller.
However, Koyama, Figure 18, teaches a pin 49 with an intermediate roller 49a mounted about the pin.  
It would have been obvious to one of ordinary skill in the art to provide Yamamoto with a roller around the pin, as taught by Koyama, for the purpose of facilitating the guidance of the base tape toward the winding core.
Yamamoto in view of Koyama teach all the elements of the tool except for wherein a second surface of the intermediate roller is adhesive with respect to 15the first surface, the second surface being a surface that comes into contact with the piece of transfer tape.  
However, Argumedo, Figures 3A and 3B, teach a intermediate/guide roller with “adhesive” like properties 55.
It would have been obvious to one of ordinary skill in the art to provide Yamamoto in view of Koyama with a second surface being adhesive, as taught by Argumedo, for the purpose of gripping the tape.
wherein a second surface of the intermediate roller is adhesive with respect to 15the first surface. the second surface being a surface that conies into contact with the piece of transfer tape.  
With respect to Claim 2, Yamamoto further teaches a belt 30 that is wound around the intermediate roller and the winding core,  
2wherein the piece of base tape 12 from which the coating film 11 has been transferred is wound up by the winding core 32 upon the intermediate roller 216 and the winding core 31 rotating in conjunction with each other due to the belt.
Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654